DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 2-15 and 23-28, 29 is/are objected to because of the following informalities: 
In claim 2-15 and 23-28, the preamble of each claim currently reads, “The closure of claim…” which could read “The flip-top closure of claim…” to establish the proper antecedent basis and for consistency purposes.
In claim 29, Ln. 6-7, the phrase, “a flip-top closure being configured to be secured to the neck portion of the container, the flip-top closure including a first closure portion and a second closure portion,” should deleted because it is duplication of the limitations presented in claim 29 Ln. 4-5; emphasis added.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 11, the phrase, “…the closure…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 1, Ln. 13-18, the phrase in each instance, “…the locking tab…” lacks antecedent basis; therefore, they should all be change to “…the polymeric locking tab…” to establish the proper antecedent basis and for consistency purposes.
 	In claim 1, Ln. 15-17, the phrase in each instance, “…the flexible tab…” lacks antecedent basis; therefore, they should all be change to “…the polymeric flexible tab…” to establish the proper antecedent basis and for consistency purposes.
	In claim 1, Ln. 15, the phrase, “…the plurality of linking segments…” lacks antecedent basis; therefore, it should be change to “…the plurality of polymeric linking segments…” to establish the proper antecedent basis and for consistency purposes.
	In claim 2, Ln. 1-3, the phrase in each instance, “…the polymeric continuous plug seal…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “a polymeric continuous plug seal” per se in claim 1 (which claim 2 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 3, Ln. 1, the phrase, “…the closure…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 4, Ln. 1-2, the phrases, “…the plurality of linking segments…” “…the locking tab…” and “…the flexible tab…” lacks antecedent basis; therefore, they should be change to “…the plurality of polymeric linking segments…” “…the polymeric locking tab…” and “…the polymeric flexible tab…” to establish the proper antecedent basis and for consistency purposes.
	In claim 5, Ln. 1, the phrase, “…the flexible tab…” lacks antecedent basis; therefore, it should be change to “…the polymeric flexible tab…” to establish the proper antecedent basis and for consistency purposes.
	In claim 5, Ln. 2-3, the phrases in each instance, “…the container…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant defines “a flip-top closure” in reference to “a container” which has not been positively recited. Therefore, it is unclear, whether the applicant intends to claim “the container” as part of the claimed invention or not? Further clarification is required. 
	In claims 9-12, the phrase in each claim, “…about…” which is a relative term and renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 15, Ln. 1, the phrase, “…the locking tab…” lacks antecedent basis; therefore, it should be change to “…the polymeric locking tab…” to establish the proper antecedent basis and for consistency purposes.
	In claim 16, Ln. 12, the phrase, “…the closure…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 16, Ln. 14-19, the phrase in each instance, “…the locking tab…” lacks antecedent basis; therefore, they should all be change to “…the polymeric locking tab…” to establish the proper antecedent basis and for consistency purposes.
 	In claim 16, Ln. 15-18, the phrase in each instance, “…the flexible tab…” lacks antecedent basis; therefore, they should all be change to “…the polymeric flexible tab…” to establish the proper antecedent basis and for consistency purposes.
	In claim 16, Ln. 15-16, the phrase, “…the plurality of linking segments…” lacks antecedent basis; therefore, it should be change to “…the plurality of polymeric linking segments…” to establish the proper antecedent basis and for consistency purposes.
	In claim 17, Ln. 1, the phrase, “…the flexible tab…” lacks antecedent basis; therefore, it should be change to “…the polymeric flexible tab…” to establish the proper antecedent basis and for consistency purposes.
	In claim 18, Ln. 3-4, the phrase in each instance, “…a container…” renders the claim to be vague and indefinite because it is unclear if the applicant is encompassing the same “a container” (claim 16, Ln. 2, which claim 18 depends from) OR a different “container” in these instances? Further clarification is required. 
	In claims 19-21, the phrase in each claim, “…about…” which is a relative term and renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 22, Ln. 11, the phrase, “…the closure…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 22, Ln. 13-18, the phrase in each instance, “…the locking tab…” lacks antecedent basis; therefore, they should all be change to “…the polymeric locking tab…” to establish the proper antecedent basis and for consistency purposes.
 	In claim 22, Ln. 14-18, the phrase in each instance, “…the flexible tab…” lacks antecedent basis; therefore, they should all be change to “…the polymeric flexible tab…” to establish the proper antecedent basis and for consistency purposes.
	In claim 22, Ln. 14-15, the phrase, “…the plurality of linking segments…” lacks antecedent basis; therefore, it should be change to “…the plurality of polymeric linking segments…” to establish the proper antecedent basis and for consistency purposes.
	In claims 24-26, the phrase in each claim, “…about…” which is a relative term and renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 28, Ln. 1, the phrase, “…the locking tab…” lacks antecedent basis; therefore, it should be change to “…the polymeric locking tab…” to establish the proper antecedent basis and for consistency purposes.
	In claim 29, Ln. 14, the phrase, “…the closure…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 29, Ln. 16-21, the phrase in each instance, “…the locking tab…” lacks antecedent basis; therefore, they should all be change to “…the polymeric locking tab…” to establish the proper antecedent basis and for consistency purposes.
 	In claim 29, Ln. 17-21, the phrase in each instance, “…the flexible tab…” lacks antecedent basis; therefore, they should all be change to “…the polymeric flexible tab…” to establish the proper antecedent basis and for consistency purposes.
	In claim 29, Ln. 17-18, the phrase, “…the plurality of linking segments…” lacks antecedent basis; therefore, it should be change to “…the plurality of polymeric linking segments…” to establish the proper antecedent basis and for consistency purposes.
	In claim 30, Ln. 1, the phrase, “…the flexible tab…” lacks antecedent basis; therefore, it should be change to “…the polymeric flexible tab…” to establish the proper antecedent basis and for consistency purposes.
	In claim 31, Ln. 14, the phrase, “…the closure…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 31, Ln. 16-21, the phrase in each instance, “…the locking tab…” lacks antecedent basis; therefore, they should all be change to “…the polymeric locking tab…” to establish the proper antecedent basis and for consistency purposes.
 	In claim 31, Ln. 18-20, the phrase in each instance, “…the flexible tab…” lacks antecedent basis; therefore, they should all be change to “…the polymeric flexible tab…” to establish the proper antecedent basis and for consistency purposes.
	In claim 31, Ln. 18, the phrase, “…the plurality of linking segments…” lacks antecedent basis; therefore, it should be change to “…the plurality of polymeric linking segments…” to establish the proper antecedent basis and for consistency purposes.
As for claims 2-15, 17-21, 23-28 and 30, due to their dependencies from claims 1, 16, 22 and 29 (respectively), they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 12-17, 22, 24 and 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunche et al. (WO 2019113681 A1; hereinafter Cunche).
Regarding claim 1, Cunche discloses a flip-top closure embodiment (100; as shown in Figs. 1-3, 6 and 9a-d) comprising:
a first closure portion (102) including:
a polymeric top wall portion (108), a sealing mechanism (184) depending from the polymeric top wall portion, and
a polymeric annular skirt portion (110); and
a second closure portion (104) including:
a polymeric tamper-evident band, wherein the first closure portion and the second closure portion are attached by a line of weakness (i.e. frangible bridges (114)), wherein the first closure portion and the second closure portion are further attached via a hinge (106, 116, 118, 130 and 132), the hinge assisting in moving the closure between the open position and the closed position, the hinge including a polymeric locking tab (138), a polymeric flexible tab (120, 140 & 160; as shown in Cunche Figs. 3 and 9a-d) and a plurality of polymeric linking segments (116, 118, 122, 124, 126, 128, 130 and 132; as shown in Cunche Fig. 3), the locking tab extending further outwardly from a center of the flip-top closure in a closed position than the flexible tab and the plurality of linking segments (as shown in Cunche Fig. 6), wherein during the opening of the flip-top closure, the locking tab is configured to move and pass the flexible tab such that the flip-top closure locks in a fully open position (as shown in Cunche Figs. 9a-d) in which the locking tab is configured to contact a finish of a container (Cunche pg. 8 Ln. 23 – pg. 11 Ln. 3).
Regarding claim 2, Cunche further discloses wherein the polymeric continuous plug seal includes a first end and a second end, the second end being located farther away from the polymeric top wall portion than the first end, the polymeric continuous plug seal including at least one interlocking bump at a second end to assist in snapping the flip-top closure into a closed position (see Cunche Fig. 6).
Regarding claim 3, Cunche further discloses wherein the shape of the closure is generally cylindrical and is a one-piece closure (see Cunche Figs. 1-3, 6 and 9a-d).
Regarding claim 4, Cunche further discloses wherein the plurality of linking segments is two linking segments, in which the locking tab and the flexible tab are located between the two linking segments (see Cunche Fig. 3).
Regarding claim 5, Cunche further discloses wherein the flexible tab includes an inwardly-extending projection configured to contact an outwardly-extending projection of the container so as to secure the flip-top closure and the container (see Cunche Figs. 6 and 9a-d).
Regarding claim 9, Cunche further discloses wherein the hinge is adapted to flip at least about 200 degrees. 
Examiner’s note: Since, Cunche teaches an opening angle of about 210 degrees (Cunche pg. 10, Ln. 4-5), which encompasses the claimed value of about 200 degrees. With this in mind, examiner considers Cunche to disclose or teach the claimed value of 200 degrees; emphasis added. See MPEP §2131.03
Regarding claim 12, Cunche further discloses wherein the hinge is adapted to flip between about 200 and about 225 degrees.
Examiner’s note: Since, Cunche teaches an opening angle of about 210 degrees (Cunche pg. 10, Ln. 4-5), which falls within the claimed range of about 200 and about 225 degrees. With this in mind, examiner considers Cunche to disclose or teach the claimed range of about 200 and about 225 degrees; emphasis added. See MPEP §2131.03
Regarding claim 13, Cunche further discloses wherein the sealing mechanism is a polymeric continuous plug seal (184; see Cunche Fig. 6).
Regarding claim 14, Cunche further discloses wherein the first closure portion further includes a prying tab (178) extending from the polymeric annular skirt portion and assisting in moving the flip-top closure between an open position and a closed position (see Cunche Figs. 1-3, 6 and 9a-d).
Regarding claim 15, Cunche further discloses wherein the locking tab has a raised portion relative to the remainder of the hinge (see Cunche Fig. 6).
Regarding claim 16, Cunche discloses a package comprising:
a container having a neck portion defining an opening, the container having an outwardly-extending projection on the neck portion (as shown Cunche Figs. 9a-d); and
a flip-top closure embodiment (100; as shown in Figs. 1-3, 6 and 9a-d) being configured to be secured to the neck portion of the container, the flip-top closure including a first closure portion (102) and a second closure portion (104), the first closure portion including a polymeric top wall portion (108), a sealing mechanism (184) depending from the polymeric top wall portion, a polymeric annular skirt portion (110), the second closure portion including a polymeric tamper-evident band, 
wherein the first closure portion and the second closure portion are attached by a line of weakness (i.e. frangible bridges (114)), 
wherein the first closure portion and the second closure portion are further attached via a hinge (106, 116, 118, 130 and 132), the hinge assisting in moving the closure between the open position and the closed position, the hinge including a polymeric locking tab (138), a polymeric flexible tab (120, 140 & 160; as shown in Cunche Figs. 3 and 9a-d) and a plurality of polymeric linking segments (116, 118, 122, 124, 126, 128, 130 and 132; as shown in Cunche Fig. 3), the locking tab extending further outwardly from a center of the flip-top closure in a closed position than the flexible tab and the plurality of linking segments (as shown in Cunche Fig. 6), wherein during the opening of the flip-top closure, the locking tab is configured to move and pass the flexible tab such that the flip-top closure locks in a fully open position in which the locking tab is configured to contact the neck portion of the container (Cunche pg. 8 Ln. 23 – pg. 11 Ln. 3).
Regarding claim 17, Cunche further discloses wherein the flexible tab includes an inwardly-extending projection configured to contact an outwardly-extending projection of the container so as to secure the flip-top closure and the container (see Cunche Figs. 6 and 9a-d).
Regarding claim 19, Cunche further discloses wherein the hinge is adapted to flip at least about 200 degrees. 
Examiner’s note: Since, Cunche teaches an opening angle of about 210 degrees (Cunche pg. 10, Ln. 4-5), which encompasses the claimed value of about 200 degrees. With this in mind, examiner considers Cunche to disclose or teach the claimed value of 200 degrees; emphasis added. See MPEP §2131.03
Regarding claim 22, Cunche discloses a flip-top closure embodiment (100; as shown in Figs. 1-3, 6 and 9a-d) comprising:
a first closure portion (102) including:
a polymeric top wall portion (108), a sealing mechanism (184) depending from the polymeric top wall portion, a polymeric annular skirt portion (110); and
a second closure portion (104) including:
a polymeric tamper-evident band, wherein the first closure portion and the second closure portion are attached by a line of weakness (i.e. frangible bridges (114)), wherein the first closure portion and the second closure portion are further attached via a hinge (106, 116, 118, 130 and 132), the hinge assisting in moving the closure between the open position and the closed position, the hinge including a polymeric locking tab (138), a polymeric flexible tab  (120, 140 & 160; as shown in Cunche Figs. 3 and 9a-d) and a plurality of polymeric linking segments (116, 118, 122, 124, 126, 128, 130 and 132; as shown in Cunche Fig. 3), the locking tab extending further outwardly from a center of the flip-top closure in a closed position than the flexible tab and the plurality of linking segments (as shown in Cunche Fig. 6), wherein during the opening of the flip-top closure, the locking tab is configured to move and pass the flexible tab such that the flip-top closure locks in a fully open position (as shown in Cunche Figs. 9a-d) in which the locking tab is configured to contact the flexible tab (Cunche pg. 8 Ln. 23 – pg. 11 Ln. 3).
Regarding claim 24, Cunche further discloses wherein the hinge is adapted to flip at least about 200 degrees. 
Examiner’s note: Since, Cunche teaches an opening angle of about 210 degrees (Cunche pg. 10, Ln. 4-5), which encompasses the claimed value of about 200 degrees. With this in mind, examiner considers Cunche to disclose or teach the claimed value of 200 degrees; emphasis added. See MPEP §2131.03
Regarding claim 27, Cunche further discloses wherein the sealing mechanism is a polymeric continuous plug seal (184; see Cunche Fig. 6).
Regarding claim 28, Cunche further discloses wherein the locking tab has a raised portion relative to the remainder of the hinge (see Cunche Fig. 6).
Regarding claim 29, Cunche discloses a package comprising:
a container having a neck portion defining an opening, the container having an outwardly-extending projection on the neck portion (as shown Cunche Figs. 9a-d); and
a flip-top closure embodiment (100; as shown in Figs. 1-3, 6 and 9a-d) being configured to be secured to the neck portion of the container, the flip-top closure including a first closure portion (102) and a second closure portion (104), the first closure portion including a polymeric top wall portion (108), a sealing mechanism (184) depending from the polymeric top wall portion, a polymeric annular skirt portion, the second closure portion including a polymeric tamper-evident band, 
wherein the first closure portion and the second closure portion are attached by a line of weakness (i.e. frangible bridges (114)),
wherein the first closure portion and the second closure portion are further attached via a hinge (106, 116, 118, 130 and 132), the hinge assisting in moving the closure between the open position and the closed position, the hinge including a polymeric locking tab (138), a polymeric flexible tab (120, 140 & 160; as shown in Cunche Figs. 3 and 9a-d) and a plurality of polymeric linking segments (116, 118, 122, 124, 126, 128, 130 and 132; as shown in Cunche Fig. 3), the locking tab extending further outwardly from a center of the flip-top closure in a closed position than the flexible tab and the plurality of linking segments (as shown in Cunche Fig. 6), wherein during the opening of the flip-top closure, the locking tab is configured to move and pass the flexible tab such that the flip-top closure locks in a fully open position (as shown in Cunche Figs. 9a-d) in which the locking tab is configured to contact the flexible tab (Cunche pg. 8 Ln. 23 – pg. 11 Ln. 3).
Regarding claim 30, Cunche further discloses wherein the flexible tab includes an inwardly-extending projection configured to contact an outwardly-extending projection of the container so as to secure the flip-top closure and the container (see Cunche Figs. 6 and 9a-d).
Regarding claim 31, Cunche discloses a flip-top closure embodiment (100; as shown in Figs. 1-3, 6 and 9a-d) comprising:
a first closure portion (102) including:
a polymeric top wall portion (108), a polymeric continuous plug seal (184) depending from the polymeric top wall portion, a polymeric annular skirt portion (110), and
a prying tab (178) extending from the polymeric annular skirt portion and assisting in moving the flip-top closure between an open position (as shown in Cunche Figs. 9a-d) and a closed position (as shown in Cunche Figs. 1-3 and 6); and
a second closure portion (104) including:
a polymeric tamper-evident band, 
wherein the first closure portion and the second closure portion are attached by a line of weakness (i.e. frangible bridges (114)), 
wherein the first closure portion and the second closure portion are further attached via a hinge (106, 116, 118, 130 and 132), the hinge assisting in moving the closure between the open position and the closed position, the hinge including a polymeric locking tab (138), a polymeric flexible tab (120, 140 & 160; as shown in Cunche Figs. 3 and 9a-d) and a plurality of polymeric linking segments (116, 118, 122, 124, 126, 128, 130 and 132; as shown in Cunche Fig. 3), the locking tab extending further outwardly from a center of the flip-top closure in a closed position than the flexible tab and the plurality of linking segments (as shown in Cunche Fig. 6), 
wherein during the opening of the flip-top closure, the locking tab is configured to move and pass the flexible tab such that the flip-top closure locks in a fully open position (as shown in Cunche Figs. 9a-d) in which the locking tab is configured to contact a finish of a container (Cunche pg. 8 Ln. 23 – pg. 11 Ln. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 20-21, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunche in view of Koenigseder (WO 2019192714 A1; hereinafter Koenigseder).
Regarding claims 10, 20 and 25, Cunche further teaches the following, “In the depicted embodiment, the opening angle of lid 102 is in this intermediate open position greater than 210°” (Cunche pg. 14, Ln. 7-8). However, Cunche does not state an upper limit of the opening angle of the lid; emphasis added.
	Thus, Cunche fails to teach the hinge is adapted to flip at least about 225 degrees.
	Koenigseder is in the same field of endeavor as the claimed invention and Cunche, which is a package with a flip-top closure and a container. Koenigseder teaches a package comprising: a container and a flip top closure (10) comprising: a first closure portion (200) including a polymeric top wall portion, a sealing mechanism (260) depending from the polymeric top wall portion, and a polymeric annular skirt portion; and 
a second closure portion (100) including a polymeric tamper-evident band, wherein the first closure portion and the second closure portion are attached by a line of weakness.
Wherein the first closure portion and the second closure portion are further attached via a hinge (150), the hinge assisting in moving the closure between the open position and the closed position, the hinge including a polymeric locking tab (220), a polymeric flexible tab (120) and a plurality of polymeric linking segments (152), the locking tab extending further outwardly from a center of the flip-top closure in a closed position than the flexible tab and the plurality of linking segments, wherein the during the opening of the flip-top closure, the locking tab is configure to move and pass the flexible tab such that the flip-top closure locks in a fully open position in which the locking tab is configured to contact a finish of the container, and the hinge is adapted to flip at least about 225 degrees (Koenigseder pg. 2 – pg. 14 and Figs. 1-6). Koenigseder further teaches the following, “As can be well seen in Fig. 2, the angle of opening of said flip-top lid, e.g. the angle around which the flip-top lid 200 is rotated from its fully closed into its full opened position, IS REMARKABLY LARGER THAN 180°, IN THE PRESENT INVENTION, THE ANGLE OF OPENING IS ABOUT 250°, see e.g. also Fig. 5 hereinafter...” (bottom of pg. 10).  
Essentially, Koenigseder teaches the flip-top closure having an opening angle starting at 180° to about 250°. Thus, the claimed opening angle of 225° falls within the disclosed range (of Koenigseder); emphasis added.
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flip-top closure (of Cunche) to have an intermediate opening angle of at least 225° (as taught by Koenigseder) to allow the full access to the opening of the container without the interference of the flip-top closure. See MPEP §2131.03(II)
Regarding claims 11, 21 and 26, Cunche further teaches the following, “In the depicted embodiment, the opening angle of lid 102 is in this intermediate open position greater than 210°” (Cunche pg. 14, Ln. 7-8). However, Cunche does not state an upper limit of the opening angle of the lid; emphasis added.
	Thus, Cunche fails to teach the hinge is adapted to flip at least about 235 degrees.
	Koenigseder is in the same field of endeavor as the claimed invention and Cunche, which is a package with a flip-top closure and a container. Koenigseder teaches a package comprising: a container and a flip top closure (10) comprising: a first closure portion (200) including a polymeric top wall portion, a sealing mechanism (260) depending from the polymeric top wall portion, and a polymeric annular skirt portion; and 
a second closure portion (100) including a polymeric tamper-evident band, wherein the first closure portion and the second closure portion are attached by a line of weakness.
Wherein the first closure portion and the second closure portion are further attached via a hinge (150), the hinge assisting in moving the closure between the open position and the closed position, the hinge including a polymeric locking tab (220), a polymeric flexible tab (120) and a plurality of polymeric linking segments (152), the locking tab extending further outwardly from a center of the flip-top closure in a closed position than the flexible tab and the plurality of linking segments, wherein the during the opening of the flip-top closure, the locking tab is configure to move and pass the flexible tab such that the flip-top closure locks in a fully open position in which the locking tab is configured to contact a finish of the container, and the hinge is adapted to flip at least about 225 degrees (Koenigseder pg. 2 – pg. 14 and Figs. 1-6). Koenigseder further teaches the following, “As can be well seen in Fig. 2, the angle of opening of said flip-top lid, e.g. the angle around which the flip-top lid 200 is rotated from its fully closed into its full opened position, IS REMARKABLY LARGER THAN 180°, IN THE PRESENT INVENTION, THE ANGLE OF OPENING IS ABOUT 250°, see e.g. also Fig. 5 hereinafter...” (bottom of pg. 10).  
Essentially, Koenigseder teaches the flip-top closure having an opening angle starting at 180° to about 250°. Thus, the claimed opening angle of 235° falls within the disclosed range (of Koenigseder); emphasis added.
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flip-top closure (of Cunche) to have an intermediate opening angle of at least 235° (as taught by Koenigseder) to allow the full access to the opening of the container without the interference of the flip-top closure. See MPEP §2131.03(II)

Claims 6-7, 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunche in view of Hamana et al. (US 8365934 – art of record; hereinafter Hamana).
Regarding claim 6, Cunche as above teaches all the structural limitations as set forth in claim 1, except for wherein the first closure portion further includes a polymeric top stop depending from the polymeric top wall portion to assist in positioning the flip-top closure to the finish of a container.
	Hamana is in the same field of endeavor as the claimed invention and Cunche, which is a closure.  Hamana teaches a closure embodiment (1; as shown in Figs. 1-3) having a top wall portion (3), a sealing mechanism (14) depending from the top wall portion, and an annular skirt portion (4); a top stop (15) depending from the top wall portion to assist in positioning the closure to the finish of the container (Hamana Col. 4 Ln. 46 – Col. 5 Ln. 20).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first closure portion (of Cunche) to have a similar top stop (as taught by Hamana) to enhance the sealing properties of the overall flip-top closure (i.e. ensuring an air-tight or water-tight seal).
Regarding claim 7, modified Cunche as above further teaches wherein the first closure portion further includes a polymeric outer seal (16; as shown in Hamana Figs. 2-3) to assist in providing an outer seal with the finish of a container.
Regarding claims 18 and 23, modified Cunche as above further teaches wherein the first closure portion further includes a polymeric top stop depending from the polymeric top wall portion to assist in positioning the flip-top closure to the finish of a container and a polymeric outer seal to assist in providing an outer seal with the finish of a container (see Hamana Figs. 2-3).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunche in view of Joyce (US 4787525; hereinafter Joyce).
Regarding claim 8, Cunche teaches all the structural limitations as set forth in claim 1, except for wherein the closure comprises polyolefins.
	Joyce is in the same field of endeavor as the claimed invention and Cunche, which is a flip-top closure. Joyce teaches a flip-top closure (22), wherein the entire flip-top closure is made from polyolefins, specifically high-density polyethylene (Joyce Col. 7 Ln. 44-48).
	With this in mind,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the closure (of Cunche) out of a similar polyolefins (as taught by Joyce) to make the overall closure (of Cunche) more durable while still being environmentally friendly, and since it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP §2144.07

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736